DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/04/2022 have been entered.  Claims 1-7 and 9-20 remain pending in this application and are in condition for allowance.  
Terminal Disclaimer
The terminal disclaimer filed and approved on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9/717,855 and 10/391,248 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/01/2022 and 03/04/2022, with respect to the rejection of the claims under 35 U.S.C. §102(b) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 1-7 and 9-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations: 
“and at least one adaptor anti-rotation member comprising a part located on said collar and capable of being engaged in a complementary part located on the outer wall of said distally projecting end-piece until a predetermined value of turning torque is applied to said collar, when said collar is engaged with said distally projecting end-piece” 
which was previously objected to as allowable subject matter (claim 8) in the Non-final mailed on 09/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783